Exhibit 10.1

 

[g69371ksi001.jpg]

 

March 3, 2015

 

Robert Stebenne

541 Bellevue Avenue

Unit #4

Newport, RI 02840

 

Dear Bob:

 

Further to recent discussions in respect of your employment with Summer Infant
(USA), Inc. we are pleased to offer you a full-time position as President and
Chief Operating Officer of Summer Infant, Inc. (the “Parent”) and Summer Infant
(USA), Inc., commencing on March 2, 2015.  This offer is being extended in
consideration of the mutual covenants and agreements contained in this letter
(“Letter”), which sets forth our mutual understanding and agreement regarding
your employment pursuant to the following terms and conditions.

 

Position and Responsibilities

 

You will serve as President and Chief Operating Officer of Parent and Summer
Infant (USA), Inc.  You will report to the Board of Directors of Parent (the
“Board”) and will generally oversee the operations of the company, including
Product Development & Marketing, Quality Assurance, HR, Sales and IT, and shall
have such authority, power, responsibilities and duties as are inherent in your
position and necessary to carry out your responsibilities and the duties
required of you in such position.  The duties and services to be performed by
you are collectively referred to herein as the “Services”.

 

You agree that you shall at all times conscientiously perform all of the duties
and obligations assigned to you to the best of your ability and experience and
in compliance with law. You agree to use your best efforts to promote the
interests of Summer and to devote your full business time and energies to the
business and affairs of Summer and the performance of your Services. You
represent and warrant to Summer that your execution of this Letter and the
performance of your Services to Summer shall not violate any obligations you may
have to any former employer, person or entity, including, without limitation,
any restrictive obligations that would prevent you from the performance of your
Services to Summer or any obligation with respect to proprietary or confidential
information of any other person or entity.

 

Compensation and Benefits

 

You will receive a bi-weekly (every two weeks) base salary of $11,538.46
(annualized equivalent of $300,000), subject to applicable withholding and other
lawful deductions.  In addition to your base salary, you will be eligible to
participate in our annual STI (Short Term Incentive) bonus program with a target
equal to 100% of your base salary compensation. This plan provides the
opportunity to earn a bonus up to 200% of your base salary (double your targeted
bonus) based on Summer and personal performance.

 

[g69371ksi002.jpg]

 

--------------------------------------------------------------------------------


 

You will also be eligible to participate in Parent’s long-term equity incentive
plan as approved by the Compensation Committee (“Compensation Committee”) of the
Board and in accordance with the 2012 Incentive Compensation Plan.  Subject to
the approval of the Compensation Committee, you will be granted 250,000 stock
options in accordance with the 2012 Incentive Compensation Plan upon
commencement of employment.  We have agreed that these options will vest in
equal monthly installments over the three-year period following the date of
grant, and that in the event of a Change of Control (as defined in the CC
Agreement described below), the vesting on such options shall accelerate in full
upon the consummation of the Change of Control.

 

The specific mix and number of equity awards granted in future years as part of
Summer’s annual equity grant program will be determined annually in line with
the 2012 Incentive Compensation Plan and at the discretion of the Board and
Compensation Committee.

 

You will also be eligible for our standard executive benefits subject to plan
eligibility requirements. Summer’s current benefits include Medical benefits,
Dental benefits, Vision Care, (available the first of the month following your
date of hire), a 401K plan and match program (after 90 days), Long-Term
Disability (after 90 days), a Flexible Spending Account, a Tuition Reimbursement
Program (if eligible), generous Product Discounts and 20 days of Paid Time Off
per year, accrued at a rate of 6.15 hours bi-weekly (PTO includes vacation, sick
and personal time).

 

Summer will also provide you with a monthly automobile allowance of $750.00 per
month, payable via payroll on the last pay date of each month.

 

Governing Law/At Will Employment

 

Your employment with us shall be governed by and interpreted in accordance with
the laws of the State of Rhode Island. By execution and delivery of this Letter,
you irrevocably submit to and accept the exclusive jurisdiction of the courts in
the State of Rhode Island and waive any objection (including any objection to
venue or any objection based upon the grounds of forum non conveniens) which
might be asserted against the bringing of any such action, suit or other legal
proceeding in such courts.

 

Your employment with Summer is “at will”, in that either you or Summer have the
right to terminate the employment relationship at any time, with or without
cause.  This status may only be altered by written agreement, which is specific
as to all material terms and is signed by an authorized officer of Parent.  The
terms of this employment letter do not, and are not, intended to create either
an express and/or implied contract of employment with Summer for a definitive
term.

 

Notwithstanding the foregoing, in the event that your employment is terminated
by us without Cause (as defined below) or in the event that you terminate your
employment for Good Reason (as defined below), then you shall be entitled to
receive your base salary, then in effect, for a period of six months following
the termination of your employment payable in accordance with Summer’s customary
payroll periods and practices and shall be less applicable taxes and
withholdings (the “Severance Consideration”). You shall not be entitled to
receive the Severance Consideration in the event that: (i) you voluntarily leave
your employment for any reason other than for Good Reason, (ii) your employment
is terminated for Cause, or (iii) as the result of your death or Disability (as
defined below).

 

2

--------------------------------------------------------------------------------


 

You acknowledge and agree that our obligation to pay to you the Severance
Consideration shall be conditioned upon you executing a General Release and
Termination Agreement in favor of Summer.

 

“Cause” means the occurrence of one or more of the following: (1) your willful
and continued failure to substantially perform your obligations under this
Agreement, which failure continues for a period of at least 30 days after
written demand for substantial performance has been delivered by the us to you
which specifically identifies the manner in which you have failed to perform;
(2) your willful conduct which constitutes misconduct and is materially and
demonstrably injurious to the company, as determined in good faith by a vote of
at least two-thirds of the non-Executive directors of the Board at a meeting of
the Board at which you are provided an opportunity to be heard; (3) you are
convicted of, or plead nolo contendere to a felony; or (4) you are convicted of,
or plead nolo contendere to a misdemeanor based in dishonesty or fraud.

 

“Disability” means that you have been unable to perform your duties as the
result of your incapacity due to physical or mental illness, and such inability,
at least four (4) weeks after its commencement, is determined to be total and
permanent by a physician selected by us or our insurers and acceptable to you or
your legal representative (such agreement as to acceptability not to be
unreasonably withheld).  Termination resulting from Disability may only be
affected after at least thirty (30) days’ written notice by us of our intention
to terminate your employment.  In the event that you resume the performance of
substantially all of your duties before the termination of your employment
becomes effective, the notice of intent to terminate shall automatically be
deemed to have been revoked.

 

“Good Reason” means the occurrence of any of the following events, unless you
have consented in writing thereto: (i) a material reduction in your base salary,
STI target bonus or participation in Parent’s long-term equity incentive plan,
other than as part of an across-the-board reduction in the compensation of
members of senior management; (ii) a material diminution in your authority,
duties or responsibilities; (iii) a relocation of your primary work location
more than 30 miles from your current primary work location; or (iv) any breach
by us of the material terms of this letter; provided, that within 90 days after
the initial occurrence of any of the events or the initial existence of any of
the conditions set forth in (i) through (iv) above, you deliver written notice
to us of your intention to terminate your employment for Good Reason which
specifies in reasonable detail the circumstances claimed to give rise to your
right to terminate employment for Good Reason, and we fail to correct such
conduct or condition after a period of 30 days following receipt of such notice.
For purposes of this letter, “Good Reason” is intended to constitute an
“involuntary separation” within the meaning of Treasury Regulation §
1.409A-1(n)(2).

 

In addition, you will be entitled to protection against a change of control of
Parent pursuant to the terms of Parent’s standard Change of Control Agreement in
the form attached hereto as Exhibit 1 (the “CC Agreement”).  The CC Agreement
provides you, upon the occurrence of an event constituting a Change of Control,
with certain Severance Benefits (as defined in the CC Agreement). In
consideration of the Severance Benefits, you will be required to abide by the
restrictive covenants contained in the CC Agreement.

 

3

--------------------------------------------------------------------------------


 

Expense Reimbursement

 

Summer will pay and/or reimburse you for all expenses reasonably and necessarily
incurred by you in the performance of your services while employed by us,
including reasonable and customary travel related expenses consistent with our
corporate travel policy. Such payment / reimbursement shall be made upon
presentation of such receipts or other documentation, as we customarily require
prior to making such payment or reimbursement.

 

Code Section 409A

 

If any provision of this letter (or of any payment of compensation, including
benefits) would cause you to incur any additional tax or interest under Internal
Revenue Code of 1986, as amended (“Code”), Section 409A or any regulations or
Treasury guidance promulgated thereunder, we shall, after consulting with you,
reform such provision to comply with Code Section 409A; provided that we agree
to make only such changes as are necessary to bring such provisions into
compliance with Code Section 409A and to maintain, to the maximum extent
practicable, the original intent and economic benefit to you of the applicable
provision without violating the provisions of Code Section 409A.

 

Notwithstanding any provision to the contrary in this letter, if you are deemed
on the date of termination of employment to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) such payment or benefit shall not be made
or provided (subject to the last sentence hereof) prior to the earlier of
(i) the expiration of the six-month period measured from the date of your
“separation from service” (as such term is defined in Treasury Regulations
issued under Code Section 409A) or (ii) the date of your death (the “Deferral
Period”).  Upon the expiration of the Deferral Period, all payments and benefits
deferred pursuant to this provision (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due under this letter shall be paid or provided in accordance with the
normal payment dates specified for them herein.  Notwithstanding the foregoing,
to the extent that the foregoing applies to the provision of any ongoing welfare
benefits to you that would not be required to be delayed if the premiums
therefor were paid by you, you shall pay the full cost of premiums for such
welfare benefits during the Deferral Period and we shall pay (or cause to be
paid) to you an amount equal to the amount of such premiums paid by you during
the Deferral Period promptly after its conclusion.

 

Any reimbursements by Summer to you of any eligible expenses under this letter
that are not excludable from your income for Federal income tax purposes (the
“Taxable Reimbursements”) shall be made by no later than the earlier of the date
on which they would be paid under our normal policies and the last day of your
taxable year following the year in which the expense was incurred.  The amount
of any Taxable Reimbursements, and the value of any in-kind benefits to be
provided to you, during any taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year.  The right to Taxable Reimbursements, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

 

Payment of any Taxable Reimbursements under this Letter must be made by no later
than the end of your taxable year following the taxable year in which you remit
the related taxes.

 

4

--------------------------------------------------------------------------------


 

Employment Documentation

 

Your employment with Summer is contingent upon your submission of satisfactory
proof of your identity and legal authorization to work in the United States as
well as completion of all employment related forms required by Summer.  If you
fail to provide satisfactory documentation, federal law prohibits us from hiring
you.

 

Other

 

During your employment, you will be required to abide by our code of conduct,
policies and procedures as set forth in our Executive manual or as otherwise
communicated to you in writing.

 

Please be advised that by accepting this offer of employment and in
consideration of your employment with Summer, the grant of stock options in
accordance with the terms hereof, and the Severance Consideration, you are
agreeing to be bound by and adhere to the terms and conditions set forth in
Appendix A, attached hereto and incorporated herein, which terms and conditions
form a material condition to Summer in extending this Letter to you.

 

To accept this offer, please sign and date this Letter below (as well as
Appendix A and Exhibit 1), keep a copy for your records, and return a copy to
Human Resources.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Summer Infant, Inc.

 

 

Summer Infant (USA), Inc.

 

 

 

 

 

By:

/s/ Mark C. Strozik

 

 

 

 

 

 

Name:

Marc C. Strozil

 

 

Title:

SVP / Human Resources

 

I accept the terms employment as set forth in this letter and agree to be bound
by the terms and conditions set forth in Appendix A, attached hereto.  I
understand that my employment is “at will” and that either you or I can
terminate my employment at any time, for any reason.  No oral commitments have
been made concerning my employment.

 

Robert Stebenne

 

/s/ Robert Stebenne

Executive Name (please print)

 

Executive Signature

 

 

 

March 4, 2015

 

 

Date

 

 

 

5

--------------------------------------------------------------------------------